Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amended listing of claims filed on June 19, 2020. Claims 1-15 are currently pending of which claims 3, 5-8, 11-12, and 15 are currently amended. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim can be embodied solely as software. Since the claim can exist solely as software, without the need for any structure, the claim fails to fall within a statutory category of invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US PGPub No: 2014/0228011) in view of Chanvez et al (US PGPub No: 2011/0060591), hereafter referred to as Goel and Chanvez, respectively. 

With regards to claims 1 and 14-15, Goel teaches through Chanvez, a method of managing a streamed audio communication session between a plurality of user devices, the user devices being configured to send streamed data indicative of received audio contributions from respective participants in a multiple-participant audio communication session via a communications network to one or more other user devices for conversion to audio representations of said received audio contributions for one or more respective other participants; the method comprising: 

monitoring audio contributions from respective participants, and in response to detection therefrom that a first participant is beginning to make an audio contribution at a first one of said user devices after a period of silence in the audio communication session, providing a signal for at least one of said other user devices indicating that the first participant is beginning to make an audio contribution (Goel teaches a group communication session within a network; see paragraph 3, Goel. The network detects a user has started to speak and transmits a floor request to the application server; see paragraphs 73-74 and 83-84, Goel. The application server notifies all the participants which participant is currently speaking; see paragraph 76, Goel); 

in response to receipt at said at least one other user device of a signal indicating that the first participant is beginning to make an audio contribution, triggering a predetermined audible indication for a respective participant at said at least one other user device indicating that said first participant is beginning to make an audio contribution (see below). 

While Goel teaches a communication session amongst multiple users and supports notifying participants of who is currently speaking, Goel does not explicitly cite the notification being audible. In the same field of endeavor Chanvez also teaches an online conference/communication session amongst multiple users; see abstract, Chanvez. Chanvez explains how the system can identify when a specific speaker begins speaking; see paragraphs 5 and 21, Chanvez. In particular, when a specific speaker begins speaking, an audio alert can be issued by listening devices (i.e. other participant devices); see paragraph 22, Chanvez. This way the network is able to alert users to a content of interest during a conference; see paragraph 12, Chanvez. Therefore it would have been obvious to one skilled in the art, at the time of filing to have combined the teachings of Chanvez with those of Goel to alert conference users to a content of interest. 

With regards to claim 2, Goel teaches through Chanvez, a method wherein the monitoring of audio contributions from a respective participant is performed at the user device of said participant (See AT (access terminal) C (i.e. user device C) being able to detect that its user intends to speak based on the user beginning to speak; see paragraph 96, Goel).  

With regards to claim 3, Goel teaches through Chanvez, a method wherein the predetermined audible indication for a respective participant at said at least one other user device indicating that said first participant is beginning to make an audio contribution is an audio representation of data previously stored at said at least one other user device (Chanvez teaches being able to monitor for specific key words; see paragraph 5, Chanvez. The contents to be monitored such as words can be stored or entered on the fly; see paragraph 19, Chanvez. This way the network is able to alert users to a content of interest during a conference; see paragraph 12, Chanvez. Therefore it would have been obvious to one skilled in the art, at the time of filing to have combined the teachings of Chanvez with those of Goel to alert conference users to a content of interest).  

With regards to claim 4, Goel teaches through Chanvez, a method wherein the data previously stored at said at least one other user device is a representation of a sound indicative of a participant beginning to make an audio contribution (Chanvez teaches recording contents of interest including verbal utterances; see paragraph 26 and claim 2, Chanvez. This way the network is able to alert users to a content of interest during a conference; see paragraph 12, Chanvez. Therefore it would have been obvious to one skilled in the art, at the time of filing to have combined the teachings of Chanvez with those of Goel to alert conference users to a content of interest).  

With regards to claim 5, Goel teaches through Chanvez, a method according wherein the data previously stored at said at least one other user device is a representation of a sound indicative of said first participant beginning to make an audio contribution (Chanvez teaches a voice monitor to monitor a live conversation and a recorded transcript to detect a specific speaker; see paragraph 5, Chanvez. This way the network is able to alert users to a content of interest during a conference; see paragraph 12, Chanvez. Therefore it would have been obvious to one skilled in the art, at the time of filing to have combined the teachings of Chanvez with those of Goel to alert conference users to a content of interest).  

With regards to claim 6, Goel teaches through Chanvez, a method wherein the data previously stored at said at least one other user device is a representation of a sound previously received from said first participant at said first user device (Chanvez teaches recording contents of interest including verbal utterances; see paragraph 26 and claim 2, Chanvez. This way the network is able to alert users to a content of interest during a conference; see paragraph 12, Chanvez. Therefore it would have been obvious to one skilled in the art, at the time of filing to have combined the teachings of Chanvez with those of Goel to alert conference users to a content of interest).

With regards to claim 7, Goel teaches through Chanvez, a method wherein the data previously stored at said at least one other user device is data determined in dependence on analysis of previously-received received audio contributions at said first user device (Chanvez teaches recording contents of interest including verbal utterances; see paragraph 26 and claim 2, Chanvez.  Chanvez also teaches a voice monitor to monitor a live conversation and a recorded transcript to detect a specific speaker; see paragraph 5, Chanvez.  This way the network is able to alert users to a content of interest during a conference; see paragraph 12, Chanvez. Therefore it would have been obvious to one skilled in the art, at the time of filing to have combined the teachings of Chanvez with those of Goel to alert conference users to a content of interest).  

With regards to claim 8, Goel teaches through Chanvez, a method wherein the audio communication session is managed by a session control device via which the user devices are configured to send said streamed data indicative of received audio contributions for forwarding to one or more other user devices (Goel teaches the network handling streams amongst users; see paragraphs 54-57, Goel).  

With regards to claim 9, Goel teaches through Chanvez, a method wherein the session control device is configured to identify, in response to respective detections that respective participants are beginning to make respective audio contributions after a period of silence in the audio communication session, which of said respective participants was the earlier or earliest to begin to make an audio contribution after the period of silence in the audio communication session (The network detects a user has started to speak and transmits a floor request to the application server; see paragraphs 73-74 and 83-84, Goel. The application server notifies all the participants which participant is currently speaking; see paragraph 76, Goel. Hence earlier/earliest speaker is granted the floor since they were first to speak after silence).  

With regards to claim 10, Goel teaches through Chanvez, a method wherein the session control device is configured to provide signals for at least one user device other than that of the participant who was the earlier or earliest to begin to make an audio contribution after the period of silence in the audio communication session that the participant who was the earlier or earliest to begin to make an audio contribution after the period of silence in the audio communication session is beginning to make an audio contribution (Goel supports sending speaking rights to multiple devices; see paragraph 62, Goel. In addition, devices can be granted priority rights to speak; see paragraph 58, Goel).  

With regards to claim 11, Goel teaches through Chanvez, a method wherein the session control device is configured temporarily to suppress signals for the user device of the participant who was the earlier or earliest to begin to make an audio contribution after the period of silence in the audio communication session that any other participant is beginning to make an audio contribution and/or temporarily to suppress audio representations of audio contributions from any other participant from being provided for the participant who was the earlier or earliest to begin to make an audio contribution after the period of silence in the audio communication session (Speakers can be restricted  floor access or even have it revoked; see paragraph 94, Goel).  

With regards to claim 12, Goel teaches through Chanvez, a method wherein the audio communication session is managed by a session control device to which respective user devices are configured to send messages indicative of detections at said user devices that respective participants are beginning to make audio contributions after a period of silence in the audio communication session, and from which messages are provided for other user devices indicative respective participants having begun to make audio contributions (Goel teaches a group communication session within a network; see paragraph 3, Goel. The network detects a user has started to speak and transmits a floor request to the application server; see paragraphs 73-74 and 83-84, Goel. The application server notifies all the participants which participant is currently speaking; see paragraph 76, Goel).  

With regards to claim 13, Goel teaches through Chanvez, a method wherein the session control device to which respective user devices are configured to send messages is configured to determine which of a plurality of participants identified as beginning to make audio contributions after a period of silence in the audio communication session is to be prioritized, and is configured to provide messages for one or more other participants in dependence on such determinations (Goel supports sending speaking rights to multiple devices; see paragraph 62, Goel. In addition, devices can be granted priority rights to speak; see paragraph 58, Goel).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456